Duvall, J.
Dissented to that paragraph in the reasoning, which states the right of the plaintiff to tiie office to be during the continuance of the act under which he was commissioned, and that the act of 1801 was an infraction of his right, &c. as will appear by the following letter:
Annapoils, 12th June, 1802.
Sir;, — To-morrow Col. Bone will leave this place, hnd on his return home, will deposit with you the opinion of the judges in the case of Whittington against Polk.
1 concurred in the opinion given on each of the points made in the cause: that is to say, r
1. That an act of the legislature contrary to the constitution is void.
2. That the courts of judicature have a power tp , declare it void.
3. That the act of 1801 relating to the judiciary is not void.
4. That the writ-of assize of novel disseisin the office of chief justice of the 4th district cannot be sustained.
Thus concurring, the opinions and reasoning have my signature: but I declared my dissent at the time, to that paragraph, in the reasoning, which states the right of Mr. 'Whittington to the office, to be during the continuance of the act under which he was commissioned, and that the act of 1801, was an infraction of his right, &c,
I considered the observations in this paragraph as partly erroneous, and partly extrajudicial.
It would have been more proper to have noted the exceptions in writing, at the time of signing, but that having been omitted, let this letter remain among your files as a memorial that my assent was not given to the paragraph alluded to,
I am, Sir, respectfully,
Your obedient servant,
G. DUVALL,
James Earle, Esq. Clerk of the

General Court, Eastern Shore.